
	
		I
		111th CONGRESS
		1st Session
		H. R. 2115
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Hill (for himself
			 and Mr. Tim Murphy of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish an
		  Office of Men’s Health.
	
	
		1.Short titleThis Act may be cited as the
			 Men and Families Health Care Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)Risks to the
			 health and well-being of the Nation’s men (and our families) are on the rise
			 due to a lack of education, awareness, and pursuit of preventative screening
			 and care—
				(A)men are leading in
			 9 out of the top 10 causes of death;
				(B)1 in 2 men versus
			 1 in 3 women in their lifetime will be diagnosed with cancer;
				(C)the life
			 expectancy gap between men and women has increased from one year in 1920 to 5.2
			 years in 2005; and
				(D)studies show that
			 women are 100 percent more likely than men to visit a doctor, have regular
			 physician check-ups, and obtain preventive screening tests for serious
			 diseases.
				(2)While this health
			 crisis is of particular concern to men, it is also a concern for women
			 regarding their fathers, husbands, sons, and brothers.
			(3)According to the
			 Census Bureau, by the time men and women reach age 65, the ratio of men to
			 women reduces to 85 to 100. The growing disparity in this statistic suggests
			 that among other factors, the declining health of men increases the risk of
			 women entering retirement age as widows.
			(4)According to the
			 Administration on Aging, more than half of elderly widows now living in poverty
			 were not poor before the death of their husbands.
			(5)Men’s health is a
			 concern to Federal and State governments which absorb the enormous costs of
			 premature death and disability, including the costs of caring for dependents
			 left behind.
			(6)Educating men,
			 their families, and health care providers about the importance of early
			 detection of male health issues (i.e. cardiovascular, mental, prostate health,
			 cancer (lung, prostate, skin, colorectal, testicular, and more), HIV/AIDS,
			 osteoporosis, and other pertinent health issues) can result in reducing rates
			 of mortality for male-specific diseases, as well as improve the health of the
			 Nation’s men and its overall economic well-being.
			(7)Of concern is the
			 physical, mental, and emotional well-being of our military men (and women)
			 returning from war zones and our veterans. We must pay attention to their needs
			 and the needs of their families.
			(8)Recent scientific
			 studies have shown that regular medical exams, preventive screenings, regular
			 exercise, and healthy eating habits can help save lives.
			(9)Appropriate use of
			 tests such as prostate-specific antigen (PSA) exams and blood pressure, blood
			 sugar, lipid panel, and colorectal screenings in conjunction with clinical
			 exams or self-testing, can result in the early detection of many problems and
			 in increased survival rates.
			(10)Men’s health is a
			 concern for employers who pay the costs of medical care and lose productive
			 employees.
			(11)Prostate cancer
			 is the most frequently diagnosed cancer in the United States among men,
			 accounting for 25 percent of all cancer cases—
				(A)over 185,000 men
			 will be newly diagnosed with prostate cancer this year alone, and almost 29,000
			 will die;
				(B)costs associated
			 with prostate cancer detection and treatments exceed $8 billion annually and
			 represent 8 percent of cancer and 0.4 percent of all health-related
			 expenditures in the United States;
				(C)prostate cancer
			 rates increase sharply with age, and more than 2/3 of such
			 cases are diagnosed in men age 65 and older;
				(D)2/3
			 of annual prostate cancer expenditures in the United States are paid for by
			 Medicare; and
				(E)the incidence of
			 prostate cancer and the resulting mortality rate in African-American men is
			 twice that of all other men.
				(12)It is estimated
			 that in 2008, approximately 115,000 men were diagnosed with lung cancer, and
			 almost 91,000 of the Nation’s men died from lung cancer.
			(13)It is estimated
			 that in 2008, approximately 54,000 men were diagnosed with colorectal cancer,
			 and over 24,000 of the Nation’s men died from colorectal cancer.
			(14)Men make up over
			 half of the diabetes patients aged 20 and over in the United States (10.9
			 million men total) and nearly 1/3 of them do not know
			 it—
				(A)whereas
			 approximately 21,000,000 Americans are living with diabetes, men are 30 percent
			 more likely to die from the disease;
				(B)54 million
			 American people have pre-diabetes and 1.5 million new cases of diabetes were
			 diagnosed in 2005; and
				(C)people with
			 diagnosed diabetes have medical expenditures that are 2 to 3 times higher than
			 patients without diabetes and the estimated cost of diabetes in 2007 was
			 $174,000,000, including $116,000,000 in excess medical expenditures and
			 $58,000,000 in reduced national productivity.
				(15)Over 8,000 men,
			 ages 15 to 40, will be diagnosed this year with testicular cancer, and 380 of
			 these men will die of this disease in 2008. A common reason for delay in
			 treatment of this disease is a delay in seeking medical attention after
			 discovering a testicular mass.
			(16)Men over the past
			 decade have shown poorer health outcomes than women across all racial and
			 ethnic groups as well as socioeconomic status.
			(17)Establishing an
			 Office of Men’s Health is needed to investigate these findings and take further
			 actions to promote awareness of men’s health needs.
			3.Establishment of
			 office of men’s healthTitle
			 XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by
			 adding at the end the following:
			
				1711.OFFICE OF
				MEN'S HEALTH
					(a)In
				GeneralThe Secretary shall establish within the Department of
				Health and Human Services an office to be known as the Office of Men’s Health.
				The Secretary shall appoint a director as head of the office.
					(b)ActivitiesThe Secretary, acting through the Director
				of the Office of Men’s Health, shall—
						(1)conduct, support, coordinate, and promote
				programs and activities to improve the state of men’s health in the United
				States, including by working with the Department of Veterans Affairs, the
				Department of Defense, and the Federal Employee Health Benefits Plan;
				and
						(2)provide for
				consultation among offices and agencies of the Department of Health and Human
				Services for the purposes of—
							(A)coordinating
				public awareness, education, and screening programs and activities relating to
				men’s health;
							(B)coordinating
				programs and activities under title XVIII of the Social Security Act relating
				to men’s health, including prostate cancer, diabetes, colorectal cancer,
				cholesterol, and mental health screening programs;
							(C)coordinating
				public awareness programs and activities, including prostate cancer, diabetes,
				colorectal cancer, cholesterol, and mental health screening programs, for men
				identified at being at increased risk of these diseases;
							(D)coordinating
				prostate-specific antigen (PSA), diabetes, cholesterol, and colorectal cancer
				screening programs and activities relating to men’s prostate health,
				cardiovascular health, and mental health in order to conduct a comparative
				effectiveness review; and
							(E)establishing a
				clinical registries database to assess and measure quality improvement of
				programs and activities relating to men’s health.
							(c)ReportNot
				later than 2 years after the date of the enactment of this section, the
				Secretary, acting through the Director of the Office of Men’s Health, shall
				submit to the Congress a report describing the activities of such Office,
				including findings by the Director regarding men’s
				health.
					.
		
